          Case 1:15-cv-02739-LAP Document 93 Filed 07/08/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
----
PETERSEN ENERGÍA INVERSORA, S.A.U.   :
AND PETERSEN ENERGÍA, S.A.U.,        :     Case No. 1:15-cv-02739-LAP
                                     :
                      Plaintiffs,    :
                                     :
          -against-                  :
                                     :
ARGENTINE REPUBLIC and YPF S.A.,     :
                                     :
                      Defendants.    :
                                     :
------------------------------------x
---
                 NOTICE OF SUBSTITUTION OF ATTORNEYS

        PLEASE TAKE NOTICE that the firm of AKERMAN LLP hereby withdraws as counsel

for Defendant the Argentine Republic (“Argentina”) in the above-captioned action and requests

such attorneys’ names be “terminated” from the court’s docket. The firm of SKADDEN, ARPS,

SLATE, MEAGHER & FLOM LLP is replacing AKERMAN LLP as counsel for Argentina in

this matter.

Dated: New York, New York
       July 8, 2019

/s/ Martin Domb                                 /s/ Maura Barry Grinalds
Martin Domb                                     Maura Barry Grinalds
AKERMAN LLP                                     SKADDEN, ARPS, SLATE,
666 Fifth Avenue, 20th Floor                        MEAGHER & FLOM LLP
New York, New York 10103                        Four Times Square
Tel: (212) 880-3800                             New York, New York, 10036
martin.domb@akerman.com                         Tel: (212) 735-3000
                                                maurabarry.grinalds@skadden.com

The substitution of attorneys is hereby approved and SO ORDERED:

Date:


Hon. Loretta A. Preska
